Citation Nr: 1451305	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-13 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 1965 rating decision that reduced the disability evaluation assigned to a right hand injury from 10 percent to noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from November 1959 to May 1960 with additional service in June 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the Board at a July 2014 hearing conducted via videoconference.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. In a final decision dated August 4, 1965, the RO reduced the disability evaluation assigned to the service-connected right hand disability from 10 percent to noncompensable.

2. The August 1965 rating decision was reasonably supported by the evidence of record and the prevailing legal authority at the time of the decision, and was not undebatably erroneous.


CONCLUSION OF LAW

The August 4, 1965, rating decision which assigned a noncompensable evaluation for residuals of a right hand crush injury was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5101, 5109A (West 2002); 38 C.F.R. § 3.105 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Although the Veterans Claims Assistance Act (VCAA) is generally applicable to all claims filed on or after the date of its enactment, it is not applicable to CUE motions.  The United States Court of Appeals for Veterans Claims (Court) has held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  A claim of CUE it is not by itself a claim for benefits; a veteran alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100, cannot encompass a person seeking a revision of a final decision based upon CUE.  As such, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.  See also 38 C.F.R. § 20.1411(c), (d) (2014).

Analysis

In March 1964, the Veteran filed a claim for service connection for residuals of a right hand injury.  In July 1964, service connection was established for a crush injury of the right hand with weakness of the fourth and fifth fingers and a 10 percent was established as of  June 30, 1963, the day after his separation from service. In the July 1964 decision, it was noted that the Veteran's right hand had not completely healed and that an examination was to be scheduled in one year to determine the extent of his disability. 

A year later, in July 1965, the Veteran underwent a VA examination.  It was noted that his incisions of the right hand were well-healed. The function of the hand was described as normal. It was concluded that the Veteran's condition had improved with residuals consisting of slight abduction in a position of full extension of the hand, with failure to close completely. There were expectations of further improvement.  Ankylosis was not indicated.

The August 4, 1965 RO decision indicates that the disability evaluation assigned to the Veteran's right hand disability was reduced to noncompensable as of  November 1, 1965, was based on the report of a July 1965 VA examination, which showed some limitation of motion of the fourth and fifth fingers and normal function of the right hand.  The Veteran did not appeal this decision.  Absent a showing of CUE, the decision is final and not subject to revision on the same factual basis.  38 C.F.R. § 3.105(a) (2014).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts. Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

If an appellant wishes to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  There is a presumption of validity to otherwise final decisions, and where such decisions are collaterally attacked, as in a motion for revision or reversal based on CUE, the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 40 (1993).  

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The veteran seeks an effective date earlier than August 31, 2011, for the award of a 10 percent evaluation for a right hand disability on the basis of CUE in an August 1965 rating decision.  Specifically, the Veteran argues that the rating decision was based solely on the fact that he signed his name with his left hand before the VA examiner.  Essentially, the Veteran asserts that the July 1965 VA examination was inadequate.  Without addressing the adequacy of the July 1965 VA examination, the Board notes that the Court has held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377.

The August 1965 RO decision to reduce the Veteran's rating from 10 percent to noncompensable was based on the correct facts to include the findings of the July 1965 VA examination which failed to establish a finding of ankylosis of the little and ring fingers which was required to establish a 10 percent rating under the regulatory authority at that time.  Although it is acknowledged that the Veteran experienced some limitation of motion of the fingers, there is no clear and unmistakable finding that his disability included ankylosis.  The rating reduction, which was made effective a little more than two years  after service connection was established, was based on demonstrable improvement.   Therefore, the Board finds that the August 1965 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.  There is no evidence that the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  See Russell, 3 Vet. App. 310.  Moreover, there is no indication that there was any error in the August 1965 rating decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo, 6 Vet. App. 40.  To the extent that the Veteran believes he should have been provided a more thorough VA examination prior to the August 1965 rating decision, the Board emphasizes that such failure in the duty to assist is insufficient to constitute CUE as a matter of law.  See Crippen; Caffrey, supra.  The Board observes that the Veteran's remedy at that time was to appeal the August 1965 decision to the Board.  See generally Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  He did not do so, and the Board may not now reweigh the facts as considered in the original rating decision.

For the foregoing reasons, the Board finds that the August 1965 rating decision was reasonably supported by the evidence of record and correctly applied the laws and regulations then in effect such that the decision made was not clearly and unmistakably erroneous and revision or reversal is not warranted


ORDER

An August 1965 rating decision was not clearly and unmistakably erroneous in assigning a noncompensable evaluation for residuals of a right hand crush injury; the appeal is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


